DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 08/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2008-103903 on pages 1 and 2 of the specification.

Drawings
5.       The drawing(s) filed on 08/25/2021 are accepted by the Examiner.

Status of Claims
6.       Claims 1-7 are pending in this application.  

Claim Objections
7.       Claim 6 is objected to because of the following informalities:
Claim 6, line 2, please change ***resisters*** to ***registers***.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	Claims 1-3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 2020/0084327).

Regarding Claim 1:
Inoue discloses an image forming apparatus (Fig. 1 ‘MFP 101’) that performs a setting related to a job and executes the job (e.g. Fig. 2 display screen for the user to select copy job, fax job, scan and save job), the image forming apparatus comprising: 
a display (Fig. 1 ‘display 119’) that displays an operation screen (e.g. “based on the display control signal generated by the CPU 111, the display control unit 115 displays on the display 119 a graphical user interface (GUI) screen where a GUI is configured.” [0032-0033]; Also see Fig. 2 ‘home screen 200’); 
a storage (Fig. 1 ‘ROM 113/RAM 112’ [0030]) that stores a setting history which is past setting information (“If a job is executed, the setting contents of the job are automatically registered as a history button, and these history buttons are displayed in reverse chronological order of the execution date and time from an upper portion of the history display area 207. If, however, the executed job has the same history information (the setting conditions, the destination, and the application type) as a job already registered as a history button, the execution date and time of the existing history button is updated, and the history button is not newly registered.” [0048]); and 
a controller (Fig. 1 ‘CPU 111’) that performs a display process to the display (“CPU 111 supplies a display control signal generated based on a program to the display control unit 115. The display control unit 115 generates a display signal based on the display control signal and outputs the display signal to the display 119.” [0032]), a setting process of performing the setting (e.g. Fig. 2 user can select application button(s) 202-206 for starting an application [0039], and also select from history display 207 for previous job settings; [0040-0049]), and a process of executing the job (e.g. Figs. 6A-6D ‘Start button 619’ is pressed when the settings are completed), wherein 
the controller displays, on the display, the operation screen for selecting the setting history (e.g. Figs. 4A and 4B ‘user selects one of the previous history such as copy in element 208 or Fig. 4B Fax in element 209’), performs a setting of the job on the basis of each of a plurality of the setting histories selected from the operation screen (e.g. Fig. 4A user selects copy history 208 from the history 207 on the setting screen and processing goes to Fig. 6D wherein the history settings are shown for review/editing), and executes the job (Fig. 6D “If an area 619 is pressed (START button), a process is executed based on the setting contents on the application screen 600.” [0087]).

Regarding Claim 2:
Inoue further discloses the image forming apparatus according to claim 1, wherein the selected setting histories are respective pieces of setting information of different job process modes (“The job execution unit 1607 has the function of executing a job based on setting contents corresponding to a pressed history button. Specific examples of the job to be executed include a print job if the function of the selected history button is a print function, a scan job if the function of the selected history button is a scan function, and a fax job if the function of the selected history button is a fax function.” [0027]).

Regarding Claim 3:
Inoue further discloses the image forming apparatus according to claim 1, wherein the controller is provided with an execution button for the job on the operation screen (Fig. 6D “If an area 619 is pressed (START button), a process is executed based on the setting contents on the application screen 600.” [0087]).

Regarding Claim 5:
Inoue further discloses the image forming apparatus according to claim 1, wherein the controller displays, on the display, the operation screen for enabling change of respective pieces of setting information of the selected setting histories (e.g. Figs. 4A and 4B ‘user selects one of the previous history such as copy in element 208 or Fig. 4B Fax in element 209’; Fig. 4A user selects copy history 208 from the history 207 on the setting screen and processing goes to Fig. 6D wherein the history settings are shown for review/editing; note that Inoue teaches if the history settings are changed they are updated accordingly [[0048]).

Regarding Claim 6:
Inoue further discloses the image forming apparatus according to claim 1, wherein the controller resisters a combination of a plurality of the selected setting histories as a single setting (Fig. 2 ‘scan and save history 211’; “in the case of a fax process or a scan-and-save process, which requires the setting of execution conditions and a destination, all or some of execution conditions set in the past and all or some of destinations set in the past are displayed on the history button.” [0046-0047]).

Regarding Claim 7:
Inoue discloses a method for controlling an image forming apparatus that includes a display (Fig. 1 ‘display 119’) and a storage (Fig. 1 ‘ROM 113/RAM 112’ [0030]), and sets a setting related to a job (e.g. Fig. 2 user can select application button(s) 202-206 for starting an application [0039], and also select from history display 207 for previous job settings; [0040-0049]) and executes the job (e.g. Figs. 6A-6D ‘Start button 619’ is pressed when the settings are completed), the method comprising: 
displaying, on the display, an operation screen (e.g. “based on the display control signal generated by the CPU 111, the display control unit 115 displays on the display 119 a graphical user interface (GUI) screen where a GUI is configured.” [0032-0033]; Also see Fig. 2 ‘home screen 200’) for selecting a setting history that is past setting information stored in the storage (“If a job is executed, the setting contents of the job are automatically registered as a history button, and these history buttons are displayed in reverse chronological order of the execution date and time from an upper portion of the history display area 207. If, however, the executed job has the same history information (the setting conditions, the destination, and the application type) as a job already registered as a history button, the execution date and time of the existing history button is updated, and the history button is not newly registered.” [0048]); 
performing a setting of the job on the basis of each of a plurality of the setting histories selected from the operation screen (e.g. Fig. 4A user selects copy history 208 from the history 207 on the setting screen and processing goes to Fig. 6D wherein the history settings are shown for review/editing); and 
executing the job (Fig. 6D “If an area 619 is pressed (START button), a process is executed based on the setting contents on the application screen 600.” [0087]).

Allowable Subject Matter
11.       Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.       The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 4:
None of the prior art searched and of record neither anticipates not suggests in the claimed combinations the image forming apparatus according to claim 1, wherein the controller displays, on the operation screen, an execution button for executing all the jobs set based on the selected setting histories at once.

Conclusion
13.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
            Hama US 2019/0124212) discloses an image forming apparatus has a job execution unit that executes a job that causes an image to be formed. The job execution unit acquires, from a function extension unit that extends a function of the job execution unit, first setting information managed by the function extension unit. When the job execution unit receives an instruction to execute the job, the job execution unit controls the function extension unit to perform the extended function of the job execution unit based on the acquired first setting information.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677